THOMAS J. GOSSÉ, ESQUIRE
126 White Horse Pike
Haddon Heights, New Jersey 08035
(856) 546-6600

Attorney for Defendant, Andre Morton

_______________________________________________________________________________
UNITED STATES OF AMERICA              :    UNITED STATES DISTRICT COURT
                                      :    DISTRICT OF NEW JERSEY
                  Plaintiff,          :
      v.                              :
                                      :    Case No. 3:19-CR-00804-AET
                                      :
                                      :
ANDRE MORTON                          :
                                      :
                  Defendant,          :
                                      :    ORDER AMENDING CONDITIONS
________________________________    :    OF PRE-TRIAL RELEASE


       This matter having been opened to the Court upon application of Thomas J. Gossé,

Esquire, appearing on behalf of the Defendant, Andre Morton, for an Order modifying the

conditions of pre-trial release, and both United States Pretrial Services, Adrienne Smith and

Assistant United States Attorney Martha Kathleen Nye appearing on behalf of the United States

of America, having provided no objection to the request, and all relevant information having

been provided to United States Pretrial Services,

       IT IS on this   6th day of July, 2021

       ORDERED that the Defendant’s conditions of release are modified from home detention

to a curfew from 11:00 PM to 8:00 AM, with location monitoring; and
       IT IS FURTHER ORDERED that all other terms of the Order Setting Conditions of

Release shall remain the same.



                                             _______
                                                   ____________
                                                              ____
                                                                 _ _______
                                             ___________________________________
                                             Honorable Do
                                                        ouugglas E.
                                                       Douglas   E A rpert U
                                                                    Arpert U.S.M.J.
